Citation Nr: 1000988	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-32 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals of adenocarcinoma of the prostate.

2.  Entitlement to service connection for basal cell 
carcinoma of the face and ears.

3.  Entitlement to service connection for basal cell 
carcinoma of chest and back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to June 1967, 
to include service in Vietnam from July 1966 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, which denied service 
connection for basal cell carcinoma of the face, ears, chest 
and back, and granted service connection for residuals of 
adenocarcinoma of the prostate, assigning a non-compensable 
disability rating.  

In April 2008, the Veteran indicated that he wished to 
withdraw from appellate consideration the claim for an 
initial compensable disability rating for residuals of 
adenocarcinoma of the prostate.  The file also contains 
written confirmation to this effect from the Veteran's 
representative, dated in December 2009.  As such, that claim 
will be formally dismissed herein.  

The service connection claims for basal cell carcinoma of the 
face, ears, chest and back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In April 2008, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal pertaining to the 
claim for an initial compensable disability rating for 
residuals of adenocarcinoma of the prostate.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal regarding 
the claim for an initial compensable evaluation for residuals 
of adenocarcinoma of the prostate have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Compensable Rating -Residuals of Adenocarcinoma of 
the Prostate

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In a rating action issued in August 2006, the RO granted 
service connection for residuals of adenocarcinoma of the 
prostate, assigning a non-compensable evaluation.  In March 
200, the Veteran filed a timely Notice of Disagreement with 
the rating decision, noting that he believed that a 
compensable evaluation was warranted for the prostate cancer 
residuals.  A Statement of the Case was issued in August 2007 
and a substantive appeal was received in October 2007.  

Subsequently, the file contains a statement from the Veteran 
dated in April 2008 indicating that he accepted the outcome 
and decision (August 2006 rating action) as to the claim for 
residuals of prostate cancer; essentially withdrawing the 
appeal with respect to this issue.  The matter was further 
clarified in an informal hearing presentation provided by the 
Veteran's representative in December 2009, in which it was 
specifically documented that the Veteran had withdrawn the 
claim for an initial compensable evaluation for residuals of 
prostate cancer from appellate consideration in April 2008.  
As the evidence on file indicates that the Veteran does not 
intend or wish to pursue the claim on appeal, no allegations 
of errors of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal and it is dismissed.


ORDER

The appeal concerning the claim for initial compensable 
evaluation for residuals of adenocarcinoma of the prostate is 
dismissed.

REMAND

The Veteran is seeking service connection for basal cell 
carcinoma of the face, ears, chest and back.  A Remand is 
required in this case to request additional evidentiary 
development.

The Veteran primarily contends that his currently claimed 
basal cell carcinoma resulted from sun exposure sustained 
while serving in Vietnam.  VA records reflect that basal cell 
carcinoma was assessed in 2007. 

The Board notes that the record establishes that the Veteran 
had service in Vietnam from July 1966 to June 1967, during 
which time his military occupational specialty was as a 
dental officer/dentist.  A Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  As the Veteran served in Vietnam 
and exposure to herbicides/Agent Orange is therefore 
presumed, the possibility that an etiological link exists 
between such presumed exposure and the subsequent development 
of basal cell carcinoma represents an alternate theory of 
entitlement.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).

Because the Veteran's diagnosed skin condition [basal cell 
carcinoma] is not listed among the Agent Orange-related 
diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus 
may not be presumed as a matter of law.  However, a claimant 
may nevertheless establish service connection for diseases 
not listed as presumptive based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  
VA must therefore explore the matter of sun exposure in 
addition to Agent Orange exposure as a factor in the 
Veteran's skin cancer.  Cf. Douglas v. Derwinski, 2 Vet. App. 
103, 109 (1992) [VA is obligated to consider all issues 
reasonably inferred from the evidence of record].

A brief summary of the evidence on file fails to reveal the 
presence of any skin irregularities or diagnosis of basal 
cell cancer during service or upon separation.  The Veteran 
himself has reported that between 1969 and 1970, soon after 
his discharge from service, he was treated by a 
dermatologist, Dr. H.W. (now deceased), who removed multiple 
basal cells, multi-centric in nature.  The Veteran has 
further reported that since service, he has had approximately 
20 basal cell carcinomas removed from his face, ears, and 
upper body.  The file contains private medical records of Dr. 
M.L. dated as early as 1980 indicating that the Veteran had a 
history of basal cell carcinomas, mostly on his chest and 
back, which started in about 1968 or 1969, and which the 
Veteran related to sun exposure sustained in Vietnam.  
Private medical records of Dr. M.L. and from other private 
medical sources dated from 1980 to 2005 reflect that the 
Veteran had been treated for occasional basal cell carcinomas 
and frequent actinic keratoses during that time period.  

The Veteran has pointed out that to date, no VA examination 
of his claimed skin condition has been undertaken, and has 
requested that such an examination be conducted by a 
qualified individual (April 2008 statement).  The Board 
similarly observes that to date, the Veteran's claims file 
contains no medical nexus evidence either attributing the 
Veteran's currently claimed skin disability to his in-service 
sun exposure or to his presumed Agent Orange exposure, or 
ruling out such connections.  

In essence, this case presents certain medical questions 
which cannot be answered by the Board, namely the 
relationship, if any, between the Veteran's basal cell 
carcinoma and his military service, in particular his 
presumed exposure to herbicides or in-service sun exposure.  
See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions must 
be addressed by an appropriately qualified medical 
professional.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  In situations in which there is competent evidence 
of a current disability as well as evidence indicating an 
association between the claimant's disability and his active 
service, in order to fulfill its statutory duty to assist the 
Veteran in the development of his claim VA is to obtain a 
medical opinion as to whether there is a nexus between the 
claimed disability and his active service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board 
finds that a medical opinion must be obtained in this case.  
See 38 C.F.R.§ 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

In addition, in a statement provided in April 2008, the 
Veteran indicated that in November 2007, he provided 
statements for the record from his spouse and a former unit 
commander.  The Board is unable to locate these statements, 
nor are they referenced in the April 2008 Supplemental 
Statement of the Case.  On Remand, the Veteran is requested 
to resubmit this evidence for inclusion in the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
and request that he identify or provide 
any additional evidence pertinent to the 
claim, particularly any evidence dated 
prior to 1980.  The Veteran should be 
asked to complete the necessary release 
form(s).  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The RO/AMC shall also contact the 
Veteran and request that he 
provide/resubmit statements from his wife 
and former unit commander (as mentioned in 
his April 2008 statement) for inclusion in 
the claims file.

3.  The RO/AMC shall schedule the Veteran 
for a physical examination to determine 
the nature of his currently claimed skin 
disorder (described as basal cell 
carcinoma of the face, ears, chest and 
back) and whether such is related to his 
period of active service.  The Veteran's 
VA claims file should be made available 
to, and should be reviewed by the 
examiner.  All tests deemed necessary 
should be undertaken.

After examination of the Veteran and 
review of all pertinent medical records, 
the examiner should provide an opinion 
with supporting rationale addressing: 
whether it is as likely as not (i.e., to a 
degree of probability greater than 50 
percent), that any currently diagnosed 
skin disorder is related to the Veteran's 
period of active service, to include 
presumed exposure to herbicides/Agent 
Orange in Vietnam and his reported in-
service sun exposure.  In doing so, the 
examiner should acknowledge the Veteran's 
report of a continuity of symptomatology.  
Any opinions expressed must be accompanied 
by a complete rationale.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


